UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1899


In Re:   ALBERT CHARLES BURGESS, JR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                     (1:09-cr-00017-GCM-DLH-1)


Submitted:   February 27, 2015              Decided:   March 17, 2015


Before GREGORY, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert   Charles     Burgess,    Jr.,    petitions        for    a    writ    of

mandamus, alleging that the district court has unduly delayed in

acting on his November 2012 motion filed under 28 U.S.C. § 2255

(2012), motions pending in the § 2255 action, and his October

2013   motion   to   recuse.      He   seeks    an    order    from     this    court

directing the district court to act.             Our review of the district

court’s   docket     reveals    that   the   court      denied    the       motion   to

recuse on January 20, 2015, and denied the § 2255 motion and the

motions    pending     in      that    action    on      February       26,     2015.

Accordingly,    because     the   district      court    has     recently      denied

Burgess’ motions, we grant leave to proceed in forma pauperis

and deny the mandamus petition as moot.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                  PETITION DENIED




                                        2